Citation Nr: 0639822	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  05-00 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as anxiety and poor 
concentration secondary bilateral hearing loss and tinnitus.

4.  Entitlement to service connection for chronic headaches, 
claimed as secondary to tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The veteran served on active duty from June 1951 to April 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss, tinnitus, an acquired psychiatric disorder, and chronic 
headaches.


FINDINGS OF FACT

1.  Chronic bilateral hearing loss did not have its onset 
during active military duty.

2.  Tinnitus did not have its onset during active military 
duty.

3.  An acquired psychiatric disorder did not have its onset 
during active military duty.

4.  A chronic disability manifested by headaches did not have 
its onset during active military duty.


CONCLUSIONS OF LAW

1.  The veteran's chronic bilateral hearing loss was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.385 (2006).   

2.  Tinnitus was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).  

3.  An acquired psychiatric disorder was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 
38 C.F.R. § 3.303 (2006).  
4.  A chronic disability manifested by headaches was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  In this case, the 
veteran's claim was received in September 2003 and he was 
notified of the provisions of the VCAA in correspondence 
dated in September 2003.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records and all relevant private and VA 
treatment records for the period from 2001 - 2005 that 
pertain to his claimed disabilities have been obtained and 
associated with the evidence.  Furthermore, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  The Board notes that the veteran has 
requested that he be provided with a VA audiological 
examination for a nexus opinion to substantiate his hearing 
loss and tinnitus claims.  However, as will be further 
discussed below, because any opinion obtained will be 
predicated on speculation or otherwise be based on the 
veteran's unsubstantiated account of exposure to noise during 
naval service over half a century ago, there is no reasonable 
possibility that such an examination would aid in 
substantiating his hearing loss and tinnitus claims.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issue of service connection.  Because these 
claims are being denied, any other notice requirements beyond 
those cited for service connection claims, are not 
applicable.   Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this appeal would not cause any 
prejudice to the veteran.

Pertinent laws and regulations

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the identity 
of the chronic disease is established during active duty, 
there is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000 or  4,000 Hertz 
are 26 decibels or greater; or when the speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).  This regulation only acts as a bar 
to service connection if the veteran's current hearing status 
fails to satisfy the cited test scores; hearing impairment 
satisfying the regulation need not be shown during active 
duty; and service connection is possible if current hearing 
status (meeting the regulatory criteria) can otherwise be 
traced to service.  Ledford v. Derwinski, 3 Vet. App. 87 
(1992).

Factual background and analysis: 
Entitlement to service connection for bilateral hearing loss 
and tinnitus.

The veteran's service medical records show that on enlistment 
examination in June 1951, his hearing acuity, using the 
accepted audiological testing criteria of the time, was 
15/15, bilaterally, which was normal.  No abnormalities of 
his ears, psychiatric system, or neurological system were 
found.  In his medical history questionnaire, he denied 
having frequent or severe headaches, psychiatric symptoms or 
problems, or ear trouble.  Service medical records do not 
show treatment for any diagnoses or complaints pertaining to 
his hearing acuity, or any treatment for tinnitus, chronic 
headaches, or psychiatric complaints.  The records also do 
not otherwise indicate that he was exposed to any acoustic 
trauma in service.

The veteran's military records show that he served in the 
United States Navy as a cook aboard the navy tanker U.S.S. 
Pecatonica (AOG-57).  The veteran has presented written 
testimony stating that while serving aboard this vessel, his 
duty station when the ship was called to general quarters 
(i.e., combat alert) was as a crewman for one of the ship's 
3-inch naval guns.  He contends that his hearing loss and 
tinnitus are the result of his exposure to the noise of 
gunfire while operating these weapons during general quarters 
drills.

Current private and VA medical records for the period from 
2001 - 2005 show, in pertinent part, that the veteran is a 
retired electrician and that he wore hearing aids for a 
bilateral hearing loss disability.  A February 2004 letter 
from a private audiologist makes reference to a veteran 
claimant whose initials and dates of military service do not 
match the appellant's and is thus of no relevance to the 
claim.  A February 2005 letter from the same private 
audiologist states that the veteran was a patient of his who 
had a longstanding history of hearing loss and tinnitus.  The 
audiologist stated that a history of noise exposure 
contributed to these disabilities.  However, neither the text 
of the private audiologist's letter nor the VA audiological 
treatment reports make any specific reference to the 
veteran's period of military service or proffer any objective 
opinion linking his hearing loss and tinnitus to active duty.  

The Board has considered the evidence of record and finds no 
basis to allow the veteran's claim for VA compensation for 
bilateral hearing loss or tinnitus.  His service medical 
records show no onset of either chronic hearing loss or 
tinnitus in service, and his military records do not indicate 
exposure to acoustic trauma while serving in uniform.   His 
service records establish that his military occupational 
specialty was as a cook during naval service, but do not 
otherwise corroborate his account of having been exposed to 
acoustic trauma as a gun crewman aboard a naval vessel.  The 
post-service VA and private audiological records do not 
establish an objective link between his current hearing loss 
and tinnitus with his period of active duty.  In any case, to 
the extent that any medical reports draw an association 
between his audiological disabilities and his alleged duties 
as a gun crewman during shipboard service, because it has 
been over 50 years between the time the veteran was separated 
from active duty and when he filed his claim for service 
connection for hearing loss and tinnitus, any such opinion 
predicated on his personal historical account would be of 
limited probative value without objective documentary 
corroboration.  (See Swann v. Brown, 5 Vet. App. 177, 180 
(1993): Where the facts show that the veteran received 
treatment from a physician many years after service, and the 
conclusion reached by the physician is clearly based solely 
on the history provided by the veteran, or the hearsay 
recitation of a diagnoses or other medical history, the Board 
is not bound to accept the medical conclusions and/or 
opinions of a physician.  The United States Court of Appeals 
for Veterans Claims held that, without a review of the claims 
file, any opinion as to etiology of an underlying condition 
can be no better than the facts alleged by the veteran.)

To the extent that the veteran asserts that there exists a 
nexus between his hearing loss and tinnitus and his period of 
military service based on his knowledge of medicine and his 
own personal medical history, because there are no 
indications in the record that he has received formal medical 
training in audiology or otolaryngology, he thus lacks the 
requisite professional qualifications to make diagnoses or 
present commentary and opinion on matters regarding their 
etiology and causation.  His statements in this regard are 
therefore not entitled to be accorded any probative weight.  
See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran, through 
his representative, has challenged the validity of the 
determinations regarding his hearing acuity that appear in 
his service medical records, contending that the audiological 
testing standards for normal hearing during his period of 
service were antiquated and unsophisticated.  Be that as it 
may, because the hearing tests used accepted audiological 
testing criteria for their time, the Board finds no basis to 
invalidate these test findings on strength of the veteran's 
lay assertions. 

In view of the above discussion, the Board concludes that the 
weight of the evidence is against the veteran's claim for VA 
compensation for bilateral hearing loss and tinnitus.  His 
appeal in this regard is therefore denied.  Because the 
evidence in this case is not approximately balanced, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West Supp. 2005); 38 C.F.R. § 3.102 (2006); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Factual background and analysis: entitlement to service 
connection for an acquired psychiatric disorder, claimed as 
anxiety and poor concentration secondary bilateral hearing 
loss and tinnitus.

The veteran's service medical records show normal psychiatric 
findings on entrance and separation examination, and no 
treatment for psychiatric complaints or any objective 
indications of onset of a chronic psychiatric disorder during 
active duty.

Post-service VA medical records show that in August 2001, the 
veteran was prescribed psychotropic medications to treat his 
psychiatric complaints associated with diagnoses of anxiety 
and mild depression.  The objective clinical evidence does 
not demonstrate any association between these psychiatric 
diagnoses and the veteran's period of service.  Therefore, 
his claim of entitlement to service connection for an 
acquired psychiatric disability must be denied.  To the 
extent that he asserts that there is a link between his 
psychiatric disorder and his military service, because there 
are no indications in the record that he has received formal 
medical training in psychology, he lacks the requisite 
expertise to make diagnoses or present commentary and opinion 
on matters regarding their etiology and causation.  His 
statements in this regard are therefore not entitled to be 
accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In view of the Board's denial of the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus, his assertion that an award of VA compensation is 
warranted for his psychiatric disorder on the basis that that 
it is linked to his hearing loss and tinnitus is rendered 
moot.

Factual background and analysis: entitlement to service 
connection for chronic headaches, claimed as secondary to 
tinnitus.

The veteran's service medical records show normal 
neurological findings on entrance and separation examination, 
no history on part of the veteran of any problems with 
recurrent headaches, and no treatment for headache complaints 
or any objective indications of onset of a chronic disability 
manifested by chronic, recurrent headaches during active 
duty.

Post-service VA medical records show that in August 2003, 
while being examined and treated for cardiovascular disease 
and diabetes, the veteran specifically denied having any 
history of migraine headaches or unusual headaches.  The 
objective clinical evidence does not show a diagnosis of, or 
treatment for a disability manifested by chronic headaches, 
much less one attributable to military service.  One of the 
basic elements of successful service connection claim is 
clinical evidence demonstrating a definitive diagnosis of a 
chronic disability linked to service.  See 38 U.S.C.A. § 
1110, 1131; 38 C.F.R. § 3.303.  Therefore, in the absence of 
any such evidence, the veteran's claim of entitlement to 
service connection for chronic headaches must be denied.  

To the extent that the veteran asserts that he has a 
diagnosis of a chronic disability manifested by headaches and 
is related to his period of military service, because there 
are no indications in the record that he has received formal 
training in medicine, he lacks the requisite expertise to 
make diagnoses or present commentary and opinion on matters 
regarding their etiology and causation.  His statements in 
this regard are therefore not entitled to be accorded any 
probative weight.  See Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
In view of the Board's denial of the veteran's claim for 
service connection for chronic headaches, his assertion that 
an award of VA compensation is warranted for headaches on the 
basis that that they are linked to his hearing loss and 
tinnitus is rendered moot.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for chronic headaches is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


